DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 07 June 2022 containing remarks and amendments to the claims.
Claims 1-7, 9, 11-17, 19, and 21-24 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-17, 19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Housmans (US 2019/0062655) in view of Kolombos (US 4,111,793), Anderson (US 3,872,179), Perego (WO 02/45850), Al-Ghamdi (US 2018/0057758), Akah (An Overview of Light Olefins Production via Steam Enhanced Catalytic Cracking, already of reference on IDS).
Regarding claims 1, 12, and 24, Housmans teaches introducing a hydrocarbon feed having API gravity of 32-36° [0068] into a crude distillation unit [0079] to recover various fractions as is well known in the art, including naphtha 20-200°C, kerosene 180-270°C, and gas oil 250-360°C [0071].  Housmans teaches sending C1-4 alkanes to a non catalytic steam cracker to produce light olefins  [0112].  
Housmans does not explicitly disclose (1) light and heavy fraction having a cut off point from 280-320°C introduced into steam enhanced catalytic cracking (2) common fractionation for steam and steam enhanced catalytic cracking processes (3) one or more catalysts selected from ZSM-5 and USY.
Regarding (1), Kolombos teaches steam catalytic cracking with a steam: hc ratio of 1:1 to 2:1 (column 1, lines 1-55).  Kolombos teaches suitable feeds include wax distillates boiling from 300-550°C (column 1, lines 10-18).  Anderson teaches a similar steam catalytic cracking process for treating naphtha and gas oil feeds (column 3, lines 1-25).  Perego teaches another similar steam catalytic cracking process for treating naphtha, kerosene, gasoil feeds (alone or mixed together) to make light olefins (see page 12, lines 3-25).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected an appropriate cut off point, such as that claimed, for the benefit of obtaining the desired kerosene, gas oil and wax distillate feeds for Kolombos/Anderson/Perego steam catalytic cracking.  Further, since the entirety of the claimed light and heavy fraction is sent to the  same steam catalytic cracking zone, it is not seen where such a cutoff would distinguish the total feed sent to steam catalytic cracking zone.  Examiner additionally notes that distillation is well-known in the art, and the person having ordinary skill in the art would appropriately select cut off points in order to obtain the desired products.
Regarding (2), Al-Ghamdi teaches a similar process for integration of light fraction steam cracking and heavier fraction catalytic cracking (see figure).  Al-Ghamdi teaches common fractionation unit 111 [0034], [0037].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a common fractionator as disclosed by Al-Ghamdi, since both steps obtain the same light olefin products, and for the benefit of reducing duplicate equipment, or to retro fit a plant having only one fractionator.
Regarding (3), Akah teaches a similar process for steam catalytic cracking to produce olefins.  Akah teaches using ZSM-5 and USY catalysts (page 273, 268-269).
Therefore, it would have been obvious to the person having ordinary skill in the art to have substituted the Akah catalyst for that of the previous combination, since it is known for the same purpose of steam catalytic cracking to produce olefins.
Regarding claims 2 and 13-14, Housmans teaches recovering naphtha, light cycle oil boiling from 220-343°C and resid boiling above 343°C [0071].  Housmans teaches hydrotreating the resid [0102].  Examiner notes that it would have been obvious to the person having ordinary skill in the art to have recycled the hydrotreated effluent to SECC in order to save raw material cost and produce more desirable olefins.
Regarding claim 3, Housmans teaches feeding the hydrotreated effluent back to the distillation unit in order to obtain the same product fractions as discussed with respect to the crude oil distillation unit [0102].
Regarding claims 4 and 15, Housmans teaches steam cracking to produce ethylene, propylene, and C4 products [0097].  Similarly, Kolombos teaches ethylene, propylene, butadiene, and other c4 products (see table 1).  
Regarding claims 5 and 16, Housmans teaches steam cracking temperatures of 750-900°C [0097].
Regarding claims 6-7 and 17, Kolombos teaches steam catalytic cracking at a temperature of 650-900°C (column 1, lines 37-41).   Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the temperature of the distillation unit, in order to obtain the desired products.  
Regarding claims 9-11 and 19-20, Examiner considers selection of distillation temperatures to be well-known in the art.  It would have been obvious to the person having ordinary skill in the art to select appropriate distillation ranges, in order to obtain the desired product fractions in Housman distillation unit [0071].  It is further expected that the same percentage of the hydrocarbon material would be present in the same fractions, since the prior art teaches the same crude oil feedstock and distillation steps.  
Regarding claims 21-22, the previous combination teaches the same steam and hydrocarbon streams provided to the steam catalytic cracking zone, as discussed above.  It is further noted that preheat is well known in the art, and the selection of order of mixing is prima facie is obvious in the absence of new or unexpected results (see MPEP, 2144.04, IV, C).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Housmans (US 2019/0062655) in view of Kolombos (US 4,111,793), Anderson (US 3,872,179), Perego (WO 02/45850), Al-Ghamdi (US 2018/0057758), Hou (CN 101,47129, hereinafter referring to translation from ip.com) and Wang (EP 0909804).
Regarding claim 23, the previous combination teaches the limitations applied to claim 1 as discussed above.  
The previous combination does not explicitly disclose the catalyst comprises a mixture of Y and ZSM-5 embedded with clay, alumina, and binder.
However, Hou teaches a similar process for steam catalytic cracking light hydrocarbon oils (page 3).  Hou teaches the catalyst may comprise one or more (indicating mixtures) of USY and ZSM-5 zeolites with binder, alumina, and clay (page 3).  Similarly, Wang teaches steam catalytic cracking atmospheric gas oil streams using ZSM-5 and Y-zeolites with alumina, clay, and other binder materials [0009-0015].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the catalysts described by Hou/Wang, in the process of the previous combination, since they are known in the art for the same steam catalytic cracking steps for the same types of feedstocks, in order to obtain the same light olefin products.  It is not seen where such a substitution would result in any new or unexpected results.

Response to Arguments
 Applicant's arguments filed 07 June 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Akah teaches away from using ZSM 5 or USY zeolites in steam catalytic cracking.  The person having ordinary skill in the art would not have a reasonable expectation of success in using these materials.
The instant process recovers 63.8 wt% light olefins, while an FCC without steam only recovers 38.4 wt% light olefins.
The prior art does not disclose the claimed preheating steps.
The prior art does not disclose the mixture of ZSM-5 and Y zeolite with clay, alumina, and binder, as newly amended.
Regarding Applicant’s first argument, Akah table 2 positively recites ZSM-5 catalyst used in steam catalytic cracking technologies.  Further, Examiner notes that section 2 on page 267 indicates that Table 2 summarizes “stand alone technologies”.  In this regard, Examiner considers table 2 to be a positive recitation of ZSM-5 zeolites in steam catalytic cracking.  While Akah teaches that many zeolites may require improvement, Examiner notes MPEP 2123, II: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Alternately, Examiner notes that new references applied to new dependent claims further positively disclose these zeolites used for steam catalytic cracking.  
Regarding Applicant’s second argument, Examiner notes that evidence of new or unexpected results must compare to the closest prior art of record.  It is not seen where the comparison in the instant specification shows that the catalyst is what causes the improvement.  The comparison in the instant specification pertains to steam versus no steam.  
Regarding Applicant’s third argument, It is noted that preheat is well known in the art, and the selection of order of mixing is prima facie is obvious in the absence of new or unexpected results (see MPEP, 2144.04, IV, C).  It is not seen where Applicant has provided that such a preheating step would result in any new or unexpected results.
Regarding Applicant’s fourth argument, the rejections have been updated as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Ghrami (US 2018/0305623) – teaches steam catalytic cracking with ZSM-5 catalyst [0024].
Mo (US 2006/0178546) – teaches steam catalytic cracking with ZSM-5 catalyst [0084].
Pollesel (US 2001/0021688) – teaches steam catalytic cracking of naphtha, kersosene, and gasoil feeds (see claim 8).
Burich (US 3,702,292) – teaches an integrated process for distillation of crude oil and treating each fraction.
Al-Ghamdi (US 2018/0142167) – teaches an integrated process for distillation of crude oil and treatment of each fraction by steam cracking, hydrocracking, and fcc.
Ellingsen (US 6,660,158) – teaches steam catalytic cracking of naphtha feeds.
Pollitzer (US 3,361,535) – teaches methane cracking to produce hydrogen.
Nesterenko (US 2020/0392055) - teaches improved steam catalytic cracking of naphtha.
Dean (US 2013/0137909) – teaches fluidized catalytic cracking of naphtha.
Steyn (US 2013/0289144) – teaches hydrogen purification integrated with refinery unit.
Bourane (US 2019/0225894) – teaches high severity fcc process to produce olefins.
Osby (US 2021/0253961) – teaches process for C5+ conversion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771